08/20/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 21-0222                           Case Number: DA 21-0222




__________________________________________________________________
  IN RE THE GUARDIANSHIP OF B.K.,

              A minor child.

 MARGARET LOUISE KLUBBEN and                     ORDER DISMISSING
 FRED KLUBBEN,                                   APPEAL

              Petitioners/Appellees,

 and

 JESSICA SMALLING and JASON
 KLUBBEN,

              Respondents/Appellants.


       This matter came before the Court on Appellant Jason Kluben’s Motion to

Voluntarily Dismiss Appeal, filed pursuant to M.R.App. P. 16(4).           Having

considered the same, and for good cause shown,

       IT IS HEREBY ORDERED that this matter is dismissed.

       DATED and electronically signed as indicated below.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                         August 20 2021